department of the treasury internal_revenue_service p o box irs cincinnati oh number release date uil dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 a other than c - no protest letter rev catalog number department of the treasury internal_revenue_service cincinnati oh legend b date c event d state dear date date employer id number contact person id number contact telephone number contact fax number vil we considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code irc sec_501 we determined that you don’t qualify for exemption under sec_501 this letter explains the reasons for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for reasons stated below facts you were chartered as an unincorporated association on b in the state of d you were previously exempt under sec_501 of the code as a part of a group ruling but your exempt status was automatically revoked for failing to file a notice or return for three consecutive tax years your bylaws state that your purposes include recognizing outstanding women educators building fraternal fellowship among women in education promoting high standards of education promoting educational and charitable activities providing scholarships and contributing to world understanding goodwill and peace through an international fellowship of women educators united in the ideals of education you dedicate thirty percent of your time each year to prepare for the c event you did not describe any other activities you conduct the c event is a city-wide public event that honors outstanding educators participants at this event include your club members and members of the public your largest source of revenue is from the sale of the c banquet tickets revenue from ticket sales are used to pay for all expenses_incurred for the event and to fund scholarships the financial data you provided indicated that for the last three years approximately percent of your revenue was derived from the sale of tickets to the c banquet which you attribute to revenue received from the general_public in the most recently completed tax_year _ percent of your receipts were expended for the c banquet law sec_501 of the code provides for the exemption from federal_income_tax for clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 states that the exemption provided by sec_501 a for organizations described in sec_501 applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments sec_1_501_c_7_-1 states that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes public law allows clubs to receive up to percent of their gross_receipts including investment_income from sources outside their membership within thi sec_35 percent limit no more than percent of gross_receipts may be derived from nonmember use of the club facilities and or services if a club’s gross_receipts exceed one or both limits then the club may still be able to qualify for exemption provided that substantially_all of its activities are for pleasure recreation and other nonprofitable purposes in short non-member income is acceptable only if it is incidental trivial or nonrecurrent to its tax-exempt purpose revrul_58_589 1958_2_cb_266 sets the criteria for determining if an organization qualifies for exemption as described in sec_501 of the code it explains how income from non-member sources used to reduce the cost of providing services to members it further clarifies that to qualify for income_tax exemption a social_club should not advertise its facilities for non-member patronage since this would be prima facie evidence it was engaging in business revrul_66_149 1966_1_cb_146 held that a social_club was not exempt from federal_income_tax as an organization described in sec_501 of the code because it regularly derived a substantial part of its income from nonmember sources such as for example dividends and interest on investments in polish american club inc v commissioner t c memo the court decided that the club is not qualified for exemption under sec_501 of the code because its non-member income was substantial recurring and the taxpayer was not operated exclusively for pleasure recreation and other nonprofit purposes application of law you are not described under sec_501 of the code sec_1_501_c_7_-1 and b allow for an organization to engage in business transactions with the general_public provided that those transactions are incidental to the organization’s exempt purposes infrequent in occurrence and trivial in value however your gross_receipts from the general_public account for a significant portion of your annual total gross_receipts in fact your gross_receipts from non-members were consistently greater than _ percent of the total letter rev catalog number 47628k gross_receipts received each year these amounts exceed the percent and the percent gross_receipts limits for non-member income as permitted per public law you fail to meet the criteria under revrul_58_589 because you benefit from the significant revenues generated from non-members you stated that receipts from ticket sales for the c event are used to cover all expenses_incurred by you in association with this event if preparing and attending for this event are considered recreation and pleasure activities then you effectively use non-member income to finance your social activities or use that income to reduce the cost of providing benefits to members in other words income from members alone may not have been sufficient for you to carry out your social activities you operate similarly to the organizations described in revrul_66_149 and polish american club inc which were denied exemption under sec_501 of the code because of substantial revenue received from non- members in your case the gross_receipts you receive from the general_public are significant recurrent and not incidental to your exempt purposes therefore you are precluded from exemption under sec_501 of the code conclusion you are not operated exclusively for pleasure recreation and other nonprofitable purposes as described in sec_501 of the code because you are funded primarily through donations from non-members you receive significant revenues from non-members which are recurring and not incidental to your exempt purposes consequently you do not qualify for exemption under sec_501 if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements if you don't agree you have a right to protest if you don’t agree with our proposed adverse determination to do so send us a protest within days of the date of this letter you must include your name address employer_identification_number ein and a daytime phone number a statement of the facts law and arguments supporting your position a statement indicating whether you are requesting an appeals_office conference the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative the following declaration for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i have examined this request or this modification to the request including accompanying documents and to the best of my knowledge and belief the request or the modification contains all relevant facts relating to the request and such facts are true correct and complete letter rev catalog number 47628k your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if they haven’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you gave us a basis to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t given us a basis for reconsideration we’ll send your case to the appeals_office and notify you you can find more information in publication how to appeal an irs decision on tax-exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court later because the law requires that you use the irc administrative process first sec_7428 where to send your protest send your protest form_2848 if applicable and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance mail stop p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street mail stop cincinnati oh you can also fax your protest and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that they received it you can get the forms and publications mentioned in this letter by visiting our website at www irs gov forms- pubs or by calling 800-tax-form if you have questions you can contact the person listed at the top of this letter contacting the taxpayer_advocate_service the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or if you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call sincerely stephen a martin director exempt_organizations rulings and agreements letter rev catalog number 47628k
